If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS


TIMOTHY LENNON,                                                  UNPUBLISHED
                                                                 January 20, 2022
             Plaintiff-Appellant,

v                                                                No. 355593
                                                                 Oakland Circuit Court
EDWARD G. LENNON,                                                LC No. 2020-181202-CZ

             Defendant-Appellee


Before: GLEICHER, C.J., and K. F. KELLY and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring).

      I concur in result only.

                                                          /s/ Amy Ronayne Krause




                                             -1-